Citation Nr: 1701968	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-31 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to January 1978.  He received the Bronze Star Medal and Army Commendation Medal.
This matter initially came before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to a TDIU.

In August 2014, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In September 2014, the Board remanded this matter for further development.


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities: atherosclerotic coronary artery disease, rated 60 percent disabling; gout, rated 20 percent disabling; hemorrhoids, rated 10 percent disabling; hypertension, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated noncompensable.  His combined disability rating is 80 percent.

2.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities, alone, preclude all substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016).

As the Board is granting the claim for a TDIU, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989  (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).
The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a).

In the present case, the Veteran is service-connected for the following disabilities: atherosclerotic coronary artery disease, rated 60 percent disabling; gout, rated 20 percent disabling; hemorrhoids, rated 10 percent disabling; hypertension, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated noncompensable.  His combined disability rating is 80 percent.  Hence, he meets the percentage requirements for a TDIU.  See Id.  The remaining question is whether his service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

A June 1978 VA examination report and a September 2005 VA mental health treatment plan note indicate that the Veteran had a high school education and that following service he was employed as a salesman with a cable company and with a military retail service.  He retired in approximately 2004.

A July 2010 cardiac examination report from R. Belbel, D.O. reflects that the Veteran reported that he experienced some mild shortness of breath , but no palpitations, dizziness, or claudication.  He also experienced "quite a bit of edema to both lower extremities" which was more than usual.  An electrocardiogram revealed an old inferior myocardial infarction and the Veteran was to remain on his medications indefinitely in view of the fact that he likely experienced a second myocardial infarction.  In light of his cardiac problems, age, and other comorbidities, it was "doubtful that [he could] resume full employment and most likely he [was] 100% disabled."  

The Veteran reported on an August 2010 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) that he had a high school education, that he was employed as a laborer from January 1994 to January 2005, and that he stopped working in January 2005 and was unable to secure or follow any substantially gainful occupation due to his service-connected cardiac disability.  He had not attempted to obtain any employment since becoming disabled in January 2005 per his doctor's orders.

The report of a September 2010 VA audiological examination reflects that the Veteran reported that he experienced decreased hearing sensitivity and frequent recurrent tinnitus.  Examination revealed severe/profound sensorineural hearing loss in the right ear at 3,000-4,000 Hertz and severe sensorineural hearing loss in the left ear at 3,000-4,000 Hertz.  Speech recognition scores were good (92 percent) bilaterally.  The Veteran was not employed, but his hearing loss and tinnitus resulted in decreased concentration, poor social interactions, difficulty following instructions, and hearing difficulty.

The Veteran reported during an October 2010 VA general medical examination that he was employed from 1978 to 1990 as a sales representative for a cable company and from 1990 to 2005 in a stock room.  He stopped working due to his cardiac disability.  As for gout, his knees and toes would flare up approximately once every 6 months and he was unable to walk for 2 to 3 days during flare ups.  After each period of immobility, he was able to walk with the assistance of a walker until the swelling in his knees and toes subsided.  The most recent flare up occurred approximately one year prior to the October 2010 examination.  The Veteran had to take sick leave from work for one week due to gout, but the disability did not otherwise cause any limitations.  

With respect to hypertension, the Veteran reported that he was taking multiple medications to control his blood pressure, but he had not experienced any hospitalizations, emergency room visits, or periods of incapacitation due to hypertension.  The hypertension did not cause any occupational limitations.  He also reported that he had last experienced a flare up of hemorrhoids approximately one year prior to the October 2010 examination, that he was treated conservatively during the flare up, and that the hemorrhoids subsided after approximately one week.  He had to stay home for approximately one week during flare ups of hemorrhoids, but they did not cause any other limitations.  Moreover, non service-connected pes planus limited the Veteran's ability to stand for more than 4 hours.

Examination revealed that the Veteran walked with a cane, but had a non-antalgic gait.  There was regular heart rate and rhythm and no murmurs or gallops.  There was no swelling, erythema, or tenderness of the knees and there was full range of passive and active motion of the knees with no pain elicited and no limitation following repetitive movements.  Examination of the feet revealed that there was no swelling, erythema, tenderness, evidence of acute swelling in the great toes bilaterally, or evidence of trophi from gout.  In addition, there was no functional limitation on standing and walking, objective evidence of abnormal weight bearing, or objective evidence of edema, weakness, or instability.  The Veteran was diagnosed as having inactive gout, hypertension, hemorrhoids, a liver cyst, and pes planus.  

The examiner who conducted the October 2010 general medical examination concluded that the Veteran's gout, hemorrhoids, and liver cyst would have no significant effect on physical or sedentary employment.  The hypertension would have a mild effect on physical employment and no significant effect on sedentary employment and the pes planus would have a mild effect on physical employment and minimal effect on sedentary employment.

An October 2010 VA cardiac examination report indicates that an abnormal EKG was recorded in 2000 and that the Veteran was diagnosed as having Wolff-Parkinson-White Syndrome (WPW), but that he did not experience any symptoms.  He was managed conservatively and the most recent cardiac evaluation revealed that the WPW had resolved.  The Veteran underwent an angioplasty and coronary stent in June 2010 due to 90 percent stenosis of the mid left anterior descending artery.  His disability was stable and he used medications to treat the disability. There was a positive history of myocardial infarction, hypertension, hypertensive heart disease, congestive heart failure, dizziness, fatigue, and dyspnea.  Continuous medication was required for control of hypertension and heart disease, the Veteran had experienced 1 episode of congestive heart failure during the previous 12 months, and he experienced dyspnea on moderate exertion.

Examination revealed that there were mild crackles (rales) in the right lung base.  The Veteran's estimated metabolic equivalents (METs) level was 5-7, his heart was larger than normal, and his ejection fraction was greater than 50 percent.  An echocardiogram revealed an enlarged left atrium, mild left ventricular hypertrophy ejection fraction of 75 percent, mild sclerosis of the aortic valve leaflet, and mild aortic insufficiency.  The Veteran was diagnosed as having arteriosclerotic heart disease post angioplasty/stent of the mid left anterior descending artery.  He worked in a stock room until 2005, at which time he retired because he was eligible by age or duration of work.  His cardiac disability affected his usual occupation in that it resulted in weakness or fatigue and caused him to move slower.  Overall, the disability would have a moderate effect on physical employment and a mild effect on sedentary employment.

A June 2011 "Request for Employment Information in Connection with Claim for Disability Benefits" form (VA Form 21-4192) completed by the Veteran's former employer reflects that he worked as a laborer (3 to 29 hours per week) from December 1981 to January 2005.  He retired in January 2005 for health reasons.

A March 2014 VA neurology consultation note, an April 2014 VA biopsychosocial note, and a September 2014 "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance" form (VA Form 21-2680) reflect that the Veteran had a high school diploma.  After service he was employed as a manager in a garden shop and in a warehouse, but he was retired at the time of the March, April, and September 2014 evaluations.  He was diagnosed as having arteriosclerotic heart disease, coronary artery disease, and hypertension.  He used a walker following left hip replacement, but he was able to ambulate well.  He did not experience congestive heart failure.

The Veteran reported during a November 2014 VA audiological examination that as a result of hearing loss, he experienced difficulty in certain listening situations, such as watching the television and following the dialogue and understanding conversation amid background noise.  As for tinnitus, he experienced a "low pitch buzzing" sound in both ears that occurred four times per week and lasted for approximately 30 minutes at a time.  The tinnitus did not impact the ordinary conditions of the Veteran's daily life, including his ability to work.  He had not been employed since May 1991.

In an April 2015 letter, Dr. Belbel reported that he had been treating the Veteran for cardiac problems for over 15 years.  The Veteran's "serious cardiac problems" included a left ventricular ejection fraction of 40 percent and ischemic cardiomyopathy.  He had previously experienced a non-Q wave infarct and a stent was placed in his left anterior descending coronary artery after he failed a stress test.  His most recent stress test was conducted in December 2014, during which he was only able to complete 3.5 METs before having to stop due to chest pain and shortness of breath.  Overall, he experienced "significant heart problems."

A June 2015 VA Form 21-8940 reflects that the Veteran reported that he had a high school education and that he worked as a laborer from 1981 to 1991.  He last worked full time in January 1991 and was prevented from securing or following any substantially gainful occupation due to heart disease.

An August 2015 VA cardiac examination report reflects that the Veteran experienced chest pain in 2009/2010 and that a stent was put in place in 2010.  His condition was stable, but he experienced occasional dizziness and continuous medication was required for control of his cardiac disability.  An echocardiogram conducted in July 2015 revealed a left ventricular ejection fraction of 55 percent to 60 percent, some abnormal relaxation of the ventricle, and some valvular stenosis.  An interview-based METs test was conducted and revealed that the Veteran was able to perform 1-3 METs (consistent with activities such as eating, dressing, taking a shower, and slow walking (2 mph) for 1-2 blocks) before experiencing fatigue and dizziness.  Diagnoses of coronary artery disease and stent placement were provided.

The physician who conducted the August 2015 examination indicated that the METs level limitation was not solely due to the Veteran's cardiac disability, but that it was due to multiple factors and that it was not possible to accurately estimate the percentage of the METs level limitation that was due solely to his cardiac disability.  Nevertheless, the examiner subsequently indicated that in addition to the Veteran's cardiac disability, he also experienced arthritis of the spine which accounted for at least 50 percent of his METs limitation and a dizziness condition and anemia that had not been diagnosed which accounted for at least 25 percent of his METs limitation.  Overall, the Veteran's METs level reflected his current cardiac functional status better than his ejection fraction.  Although his ejection fraction was normal, he experienced some limitations (as noted above) and had a stent put in place in 2010.

The Veteran reported during a November 2015 VA general medical examination that he experienced moderate hearing loss which interfered with conversations in noisy environments.  During the examination, however, he was able to understand normal speech without the need for repetition or increased volume.  Coronary artery disease was problematic since 2005 and a stent was put in place in 2011.  The Veteran had a recent ejection fraction of 40 percent and was limited to 3.5 METs during a stress test due to shortness of breath.  His hypertension was well controlled with medications and blood pressure readings were on the high side of normal and near new target levels for his age.  Hemorrhoids were occasionally painful and sometimes limited his ability to sit for prolonged periods of time.  Moreover, gout primarily affected his ankles and feet, but he had experienced "very few outbreaks in the last 10 years" and the gout was not significantly problematic.  Rather, his gait abnormalities were due to a pelvic fracture from which he was recovering.

The nurse practitioner who conducted the November 2015 examination reported that the Veteran had been retired for several years and that he most recently worked as a supply coordinator for a commissary at a military base.  He retired because he no longer wanted or needed to work and he could continue his job if he wanted.  His functional capacity was significantly limited due to rib and pelvic fractures that he had sustained in a recent fall and these problems would prevent him from seeking any meaningful physical employment.  The only service-connected disability which was significantly disabling was coronary artery disease and cardiomyopathy.  The Veteran had a recent ejection fraction of 40 percent and METs testing of 3.5.  The examiner concluded that while the METs result itself indicated significant functional loss, a near normal 40 percent ejection fraction indicated that the Veteran's cardiomyopathy accounted for only a small percentage of his disability.  Rather, his age and general deconditioning were responsible for the bulk of his exercise intolerance.  

In November 2015, a VA medical professional opined that it was not likely ("less than likely") that the Veteran's hearing loss and tinnitus would prevent him from obtaining and maintaining gainful employment.  The medical professional explained that the Veteran experienced hearing loss, which may suggest that he might struggle to communicate effectively in more challenging listening environments (such as with significant background noise and in situations that rely heavily on verbal communication).  Hearing loss and/or tinnitus, however, would not likely ("less than likely") prevent successful employment in an environment that is not acoustically challenging.

The medical professional also explained that the Veteran's tinnitus should not cause any major disruptions in daily living tasks.  Some work environments may aggravate the tinnitus (such as a noisy factory) or make the tinnitus more noticeable (such as a very quiet office), but with the appropriate accommodations in the work place, the Veteran should be able to obtain gainful employment and participate fully.  There are masking devices, noise generators, and/or other assistive technology that can aid in the workplace for tolerance of tinnitus, if and when the tinnitus becomes bothersome.

In a December 2015 statement (VA Form 21-4138), the Veteran reported that he had fallen due to weakness from his service-connected coronary artery disease.  He was unable to work due to his service-connected cardiac disability.

Initially, the Board notes that the physician who conducted the August 2015 VA cardiac examination indicated that the Veteran's METs level limitation was not solely due to his cardiac disability, but that it was due to multiple factors (including arthritis of the spine, a dizziness condition, and anemia).  Also, the nurse practitioner who conducted the November 2015 examination opined that while the Veteran's METs level itself indicated significant functional loss, a near normal 40 percent ejection fraction indicated that his cardiomyopathy accounted for only a small percentage of his disability.  Rather, his age and general deconditioning were responsible for the bulk of his exercise intolerance.  Nevertheless, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)). 

In this case, the August 2015 examiner provided conflicting information as to whether the METs limitations caused by the Veteran's service-connected cardiac disability could be clearly distinguished from the limitations caused by his other non service-connected disabilities.  Specifically, the examiner initially noted that it was not possible to accurately estimate the percentage of the METs level limitation that was due solely to the cardiac disability.  He subsequently indicated, however, that certain non service-connected disabilities resulted in specific percentage limitations of the Veteran's METs level.  In addition, despite the fact that the nurse practitioner who conducted the November 2015 examination explained that the Veteran's cardiomyopathy accounted for only a small percentage of his disability due to his near normal ejection fraction, the physician who conducted the August 2015 examination specifically noted that the Veteran's METs level reflected his current cardiac functional status better than his ejection fraction.  Overall, in light of this evidence, the Board finds that the evidence does not clearly distinguish the METs level limitation caused by the Veteran's service-connected cardiac disability from the limitation caused by non service-connected disabilities.  Thus, the Board will attribute all of the Veteran's METs level limitation to his service-connected cardiac disability for the purposes of assessing the functional impact of that disability.  Id.   

Although the Board acknowledges that the Veteran has provided some inconsistent information concerning the nature and history of his employment and the functional effects of some of his disabilities, his former employer confirmed that he retired in January 2005 for health reasons and there is no other evidence of gainful employment after January 2005.  The majority of the Veteran's employment history has involved physical labor and he contends that he is unable to work due to his service-connected cardiac disability.  Dr. Belbel has indicated that the Veteran experiences serious cardiac problems and the results of his most recent METs testing are indicative of significant functional impairment.  The examiner who conducted the October 2010 VA cardiac examination concluded that the Veteran's cardiac disability would have a moderate effect on physical employment and a mild effect on sedentary employment.  The above evidence reflects that the cardiac disability has only worsened in the years since the October 2010 examination (as indicated by the Veteran's worsened METs level).  Moreover, during the claim period the Veteran has also reported impairments caused by his service-connected hearing loss, tinnitus, hemorrhoids, hypertension, and gout which would impact both physical and sedentary employment.

While there are some medical opinions of record that weigh against a finding that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment, medical examiners are only responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)).  The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The above discussion of the severity of the symptoms of the Veteran's service connected disabilities and his educational and occupational experience reflects that the evidence is approximately evenly balanced on this question.  The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  Hence, entitlement to a TDIU is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


